        Case 2:12-cr-00363-JCM-GWF Document 81 Filed 07/22/20 Page 1 of 3




 1   Richard A. Wright, Esq.
     Nevada Bar No. 886
 2   Wright Marsh & Levy
 3   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
 6   Attorney for Tyson Lamar Jones
 7                                     United States District Court
 8                                          District of Nevada
 9   United States of America,                             Case No. 2:12-cr-00363-JCM-GWF
10                  Plaintiff,
11                                                         Stipulation to Continue Revocation of
             v.                                            Supervised Release
12   Tyson Lamar Jones,
                                                           (First Request)
13                  Defendant.
14
15
             IT IS HEREBY STIPULATED AND AGREED, between the United States of America,
16
     by and through its attorney, Nicholas A. Trutanich, United States Attorney, and Jared L.
17
     Grimmer, Assistant United States Attorney; and Defendant Tyson Lamar Jones, by and through
18
     his counsel, Richard A. Wright, Esquire, of Wright Marsh & Levy, that the Revocation for
19
     Supervised Release hearing currently scheduled for Wednesday, August 5, 2020 at 11:00 a.m.
20
     before the Honorable Judge Mahan, be vacated and set to a date and time convenient to this
21
     Court, but no sooner than September 9, 2020.
22
             The request for a continuance is based upon the following:
23
             1. Mr. Jones is also on supervised release in a second case, United States v. Tyson Lamar
24
     Jones, Case No. 2:17-CR-00079-JAD-NJK, and has a revocation hearing pending in that case
25
     also.
26
        Case 2:12-cr-00363-JCM-GWF Document 81
                                            80 Filed 07/22/20
                                                     07/21/20 Page 2 of 3




 1           2. Counsel for Mr. Jones is attempting to work out a resolution in both cases while also
 2   working with the government to obtain discovery on the alleged violations.
 3           3. Additionally Defense Counsel will be out of the jurisdiction on August 5, 2020.
 4           4. The parties agree to the requested continuance. Mr. Jones agrees to the requested
 5   continuance.
 6           5. Additionally, denial of this request for a continuance could result in the miscarriage
 7   of justice.
 8           6. Additional time requested by this Stipulation is made in good faith and not for
 9   purposes of delay.
10           7. This is the first request for a continuance of the revocation hearing for the current
11   pending petition.
12           Dated this July 21, 2020.
13
14    WRIGHT MARSH & LEVY                             NICHOLAS A. TRUTANICH
15                                                    United States Attorney

16
      By: /s/ Richard A. Wright                       /s/ Jared L. Grimmer
17    Richard A. Wright, Esq.                         Jared L. Grimmer
      300 S. Fourth Street, Suite 701                 Assistant U.S. Attorney District of Nevada
18    Las Vegas, Nevada 89101                         501 Las Vegas Boulevard South Suite 1100
19    Attorney for Mr. Jones                          Las Vegas, Nevada 89101
                                                      Counsel for the United States of America
20
21
22
23
24
25
26
                                                      2
        Case 2:12-cr-00363-JCM-GWF Document 81 Filed 07/22/20 Page 3 of 3




 1                                    United States District Court
 2                                        District of Nevada
 3   United States of America,                            Case No. 2:12-cr-00363-JCM-GWF

 4                 Plaintiff,
                                                          [PROPOSED] ORDER
 5          v.

 6   Tyson Lamar Jones,

 7                 Defendant.

 8
 9          Pursuant to the Stipulation of the Parties and for good cause appearing:
10   IT IS THEREFORE ORDERED THAT the revocation for supervised release hearing in the
11   above captioned matter currently scheduled for Wednesday, August 5, 2020 at 11:00 a.m., be
12   vacated and continued to September 23,      2020, at 10:00 AM .
13           DATED July 22, 2020.
14
                                                         JAMES C. MAHAN
15
                                                         United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
                                                    3
